DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over El Dirani et al (U.S. 2018/0061838), and further in view of Sheikhian et al (EP 1965437).
Regarding claim 1. El Dirani et al discloses a Z2-FET-type structure (FIG. 2) comprising:
a second front gate (FIG. 2, item 33)
an anode region (FIG. 2, item 27);
a cathode region (FIG. 2, item 29);
an intermediate region (FIG. 2, item 31) separating the anode region (FIG. 2, item 27) and the cathode region (FIG. 2, item 29);
the intermediate region (FIG. 2, item 31) being a continuous doped region (FIG. 2, item 31, P-)  extending from the anode region (FIG. 2, item 27) to the cathode region (FIG. 2, item 29) in an active area of the Z2-FET-type structure (FIG. 2):
a first back gate (FIG 2, item39) doped with p-type dopants (FIG. 2, item 39, item P);
a second back gate (FIG. 2, item 37) doped with n-type dopants (FIG. 2, item 37, item N) 
El Dirani et al fails to explicitly disclose a first front gate.
However, Sheikhian et al disclose a first and second front gate (FIG. 1, items 8 and 9; [0014], i.e. comprises two gate electrodes disposed side by side over the channel region between the source and the drain).


Regarding claim 2. El Dirani et al in view of Sheikhian et al discloses all the limitation of the structure of claim 2 above.
El Dirani et al further discloses further comprising:
a buried insulating layer (FIG. 2, item 23) between the second front gates (FIG 2, item 33) and the first and second back gates (FIG 2, items 39 and 37)
a first portion (FIG 2, item 31B) of the intermediate region (FIG 2, item 31);
wherein the second front gate (FIG 2, item 33) is insulated (FIG 2, item 35) from and positioned on top of and in contact with a second portion (FIG 2, item 31A) of the intermediate region (FIG 2, item 31);
wherein the first portion (FIG 2, item 31B) of the intermediate region (FIG 2, item 31) is in contact with the cathode region (FIG 2, item 29);
wherein the second portion (FIG 2, item 31A) of the intermediate region (FIG 2, item 31) is in contact with the anode region (FIG 2, item 27);
wherein the first back gate (FIG 2, item 39) is positioned under the first portion (FIG 2, items 31B) of the intermediate region (FIG 2, item 31); and

El Dirani et al fails to explicitly disclose a first front gate is insulated from and positioned on top of and in contact with the intermediate region
However, Sheikhian et al disclose a first and second front gate (FIG. 1, items 8 and 9) is insulated (FIG. 1, item 10) from and positioned on top of and in contact with the intermediate region (FIG. 1, item 5)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the Z2-FET-type structure as disclosed in El Dirani et al with the a first front gate is insulated from and positioned on top of and in contact with the intermediate region as disclosed by Sheikhian et al.  The use of two gate electrodes disposed side by side over the channel region between the source and the drain in Sheikhian et al provides for field effect diodes that turn off when channel lengths are shorter than 100 nm (Sheikhian et al, [0014]).

Claims 3, 4, 6-11, are rejected under 35 U.S.C. 103 as being unpatentable over El Dirani et al (U.S. 2018/0061838), and further in view of Tokura et al (U.S. 2009/0001411). 

Regarding claim 3. El Dirani et al discloses a Z2-FET-type structure comprising:
an anode region (FIG. 2, item 27);
a cathode region (FIG. 2, item 29);

the first front gate (FIG 2, item 33) being insulated from (FIG 2, item 35) and positioned on top of and in contact with a second top surface (FIG 2, top of item 31A) of the intermediate region (FIG 2, item 31) adjacent to the anode region (FIG. 2, item 27);
a third top surface (FIG 2, top of item 31B) of the intermediate region (FIG. 2, item 31) adjacent the cathode region (FIG. 2, item 29);
a first back gate (FIG. 2, item 37) disposed beneath a bottom surface of the intermediate region (FIG. 2, item 31) and underlying the anode region (FIG. 2, item 27); and
a second back gate (FIG. 2, item 39) disposed beneath the bottom surface of the intermediate region (FIG. 2, item 31) and underlying the cathode region (FIG. 2, item 27), the second back gate (FIG. 2, item 37, type N) and the first back gate (FIG. 2, item 29, type P) having opposite conductivity types.
El Dirani et al fails to explicitly disclose a first front gate extending from a first top surface of the intermediate region into the intermediate region, a second front gate extending from the first top surface into the intermediate region, the second front gate being insulated from and positioned on top of and in contact with a third top surface of the intermediate region.
However, Tokura et al teaches a first front gate (FIG. 17, item GT on left side of Wx) extending from a first top surface (FIG. 17, top of item N-) of the intermediate region (FIG. 17, item N-) into the intermediate region (FIG. 17, item N- below item GT on left side of Wx), a second front gate (FIG. 17, item GT on right side of Wx) extending 
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the Z2-FET-type structure as disclosed in El Dirani et al with the a first front gate extending from a first top surface of the intermediate region into the intermediate region, a second front gate extending from the first top surface into the intermediate region, the second front gate being insulated from and positioned on top of and in contact with a third top surface of the intermediate region as disclosed by Tokura et al.  The use of two gate electrodes disposed side by side over the channel region between the source and the drain in Tokura et al provides for a trench gate IGBT can have a low on-voltage compared to a planar gate IGBT (Tokura et al, [0007]).

Regarding claim 4. El Dirani et al in view of Tokura et al discloses all the limitation of the structure of claim 3 above.
El Dirani et al further discloses wherein the first and second front gates each have a gate width smaller than 100 nm ([0032] a width, taken between drain and source regions 27 and 29, in the range from 40 nm to 2 um, for example, 400 nm, for intermediate region 31; [0033] a width substantially equal to half that of intermediate 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.

Regarding claim 6. El Dirani et al in view of Tokura et al discloses all the limitation of the structure of claim 3 above.
El Dirani wherein the first and second front gates are spaced apart by a distance smaller than 100 nm ([0032] a width, taken between drain and source regions 27 and 29, in the range from 40 nm to 2 um, for example, 400 nm, for intermediate region 31; [0033] a width substantially equal to half that of intermediate region 31, for example, 200 nm, for each of portions 31A and 31B of region 31;)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Regarding claim 7. El Dirani et al in view of Tokura et al discloses all the limitation of the structure of claim 3 above.
El Dirani et al further discloses further comprising a buried insulating layer (FIG. 2, item 23) disposed between the intermediate region (FIG. 2, item 31) and the first (FIG. 2, item 37) and second back gates (FIG. 2, item 39).

Regarding claim 8. El Dirani et al in view of Tokura et al discloses all the limitation of the structure of claim 7 above.
El Dirani et al further discloses wherein the buried insulating layer has a thickness on the order of 25 nm ([0034 ] a thickness in the range from 5 to 30 nm , for example , 20 nm , for insulating layer 23).

Regarding claim 9. El Dirani et al in view of Tokura et al discloses all the limitation of the structure of claim 3 above.
El Dirani et al further discloses wherein a first portion (FIG 2, item 31B) of the intermediate region (FIG 2, item 31) is in contact with the cathode region (FIG 2, item 

Regarding claim 10. El Dirani et al in view of Tokura et al discloses all the limitation of the structure of claim 9 above.
El Dirani et al further discloses wherein the first back gate (FIG 2, item 39) is positioned under the first portion (FIG 2, items 31B) of the intermediate region (FIG 2, item 31); and
wherein the second back gate (FIG 2, item 37) is positioned under the second portion (FIG 2, items 31A) of the intermediate region (FIG 2, item 31).

Regarding claim 11. El Dirani et al in view of Tokura et al discloses all the limitation of the structure of claim 3 above.
El Dirani et al further discloses wherein the intermediate region ([0025], i.e. A portion 31 of layer 21, called intermediate region 31) is made of strained silicon germanium ([0063], i.e. Layer 21 may be replaced with a semiconductor layer made of a material other than silicon , for example, made of silicon – germanium).


Claims 12-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over El Dirani et al (U.S. 2018/0061838), and further in view of Ookura et al (U.S. 2015/0221566). 

Regarding claim 12. El Dirani et al discloses a semiconductor structure comprising:
a buried insulating layer (FIG. 2, item 23);
a heavily doped n-type region (FIG. 2, item 29) overlying the buried insulating layer (FIG. 2, item 23);
a heavily doped p-type region (FIG. 2, item 27) overlying the buried insulating layer (FIG. 2, item 23) and laterally spaced from the heavily doped n-type region (FIG. 2, item 29);
a lightly doped p-type region (FIG. 2, item 31) overlying the buried insulating layer (FIG. 2, item 23) between the heavily doped n-type region (FIG. 2, item 29) and the heavily doped p-type region (FIG. 2, item 27);
the lightly doped p-type region (FIG. 2, item 31) adjacent the heavily doped n-type region (FIG. 2, item 29),
a first region  (FIG. 2, item 33) a first surface (FIG. 2, item 31A top surface) of the lightly doped p-type region (FIG. 2, item 31), the first region (FIG. 2, item 33) electrically insulated (FIG. 2, item 35) from the lightly doped p-type region (FIG. 2, item 31) and from the heavily doped n-type region (FIG. 2, item 29);
the heavily doped p-type region (FIG. 2, item 27) and a third top surface (FIG 2, top of item 31B) of the lighly doped p-type region (FIG. 2, item 31) adjacent the cathode region (FIG. 2, item 29);
a p-type region (FIG. 2, item 39) underlying the buried insulating layer (FIG. 2, item 23) beneath the first region (FIG. 2, item 33); and

El Dirani et al fails to explicitly disclose a first polysilicon region extending from a first surface of the lightly doped region into the lightly doped region, a second polysilicon region extending from the first surface into the lightly doped region, the second polysilicon region electrically insulated from the lightly doped region by a second insulating layer, the second insulating layer being in contact with both the heavily doped region and a third surface of the lightly doped region.
However, Ookura teaches a first polysilicon region (FIG. 2, item 26a; [0049], i.e. A gate insulating film 24 is formed on a side wall of each trench 22, and the trench 22 is filled with a conductive material such as polysilicon through the gate insulating film 24) extending from a first surface (FIG. 2, top of item 22) of the lightly doped region (FIG. 2, item 18) into the lightly doped region (FIG.2, item 18), a second polysilicon region (FIG. 2, item 26b; [0049], i.e. A gate insulating film 24 is formed on a side wall of each trench 22, and the trench 22 is filled with a conductive material such as polysilicon through the gate insulating film 24) extending from the first surface  (FIG. 2, top of item 18) into the lightly doped region  (FIG. 2, item 18), the second polysilicon region (FIG. 2, top of item 26b) electrically insulated (FIG. 2, item 24; [0049] a gate insulating film) from the lightly doped region (FIG. 2, item 18) by a second insulating layer  (FIG. 2, item 24 around item 26b), the second insulating layer (FIG. 2, item 24 around item 26b) being in contact with both the heavily doped region (FIG. 2, item 20) and a third surface (FIG. 2, bottom of item 24 around item 26b) of the lightly doped region (FIG. 2, item 18).

El Dirani disclose a planar gate and Ookura discloses a planar gate.  Ookura further disclose that the trench gate can be replaced by the planar gate ([0160], i.e. The IGBT of the trench gate structure is exemplified. However, the structure of the gate electrodes 26 is not limited to the above example, but can also be applied to the IGBT of a planar structure.)
The changing of the planar gate of El Dirani with the polysilicon trench gate would have been obvious in that all the claimed elements were known in the prior art and one skilled in the art would have been able to combine the elements as claimed by known methods with no change in their respective functions.  

Regarding claim 13. El Dirani et al in view of Ookura discloses all the limitation of the structure of claim 12 above.
El dirani further discloses wherein the first and second polysilicon regions are spaced apart by a distance smaller than 100 nm ([0032] a width, taken between drain 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Regarding claim 14. El Dirani et al in view of Ookura discloses all the limitation of the structure of claim 12 above.
El Dirani et al further discloses wherein the buried insulating layer has a thickness on the order of 25 nm ([ 0034 ] a thickness in the range from 5 to 30 nm , for example , 20 nm , for insulating layer 23).

Regarding claim 15. El Dirani et al in view of Ookura discloses all the limitation of the structure of claim 12 above.
El Dirani et al further discloses wherein

the heavily doped n-type region (FIG. 2, item 29, item N+) functions as a cathode region (FIG. 2, item 29, i.e. sourch);
the first and second polysilicon regions (FIG. 2, item 33) function as front gates ([0025], i.e. front gate); and
the p-type region (FIG. 2, item 39) and the n-type region (FIG. 2, item 37) function as back gates ([0026], i.e. back gates).

Regarding claim 16. El Dirani et al in view of Ookura discloses all the limitation of the structure of claim 15 above.
El Dirani et al further disclose wherein the front gates each have a gate width smaller than 100 nm ([0032] a width, taken between drain and source regions 27 and 29, in the range from 40 nm to 2 um, for example, 400 nm, for intermediate region 31; [0033] a width substantially equal to half that of intermediate region 31, for example, 200 nm, for each of portions 31A and 31B of region 31; [0007], i.e. An insulated front gate electrode rests on the first portion.)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges.

Regarding claim 18. El Dirani et al in view of Ookura discloses all the limitation of the structure of claim 15 above.
El Dirani et al further discloses wherein a first portion (FIG. 2, item 31B) of the lightly doped p-type region (FIG. 2, item 31 P-) is in contact with the cathode region (FIG. 2, item 29) and a second portion (FIG. 2, item 31A) of the lightly doped p-type region (FIG. 2, item 31) is in contact with the anode region (FIG. 2, item 27).

Regarding claim 19. El Dirani et al in view of Ookura discloses all the limitation of the structure of claim 18 above.
El Dirani et al further discloses wherein a first one of the back gates (FIG. 2, item 39) is positioned under the first portion (FIG. 2, item 31B) of the lightly doped p-type region (FIG. 2, item 31, item P-) and a second one of the back gates (FIG. 2, item 37) is positioned under the second portion (FIG. 2, item 31A) of the lightly doped p-type region (FIG. 2, item 31, item P-).

Regarding claim 20. El Dirani et al in view of Ookura discloses all the limitation of the structure of claim 12 above.
El Dirani et al further discloses wherein the lightly doped p-type region ([0025], i.e. A portion 31 of layer 21, called intermediate region 31) is made of strained silicon .

Response to Arguments
Applicant's arguments filed October 22, 2020 have been fully considered but they are not persuasive. 
Regarding claims 1-2:
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding claim 3-20: Applicant argues:
Independent claim 3 has been amended to now recite the following in part.
A Z2-FET-type structure comprising: a first front gate extending from a first top surface of the intermediate region into the intermediate region, the first front gate being insulated from and positioned on top of and in contact with a second top surface of the intermediate region adjacent the anode region; [and]
a second front gate extending from the first top surface into the intermediate region, the second front gate being insulated from and positioned on top of and in contact with a third top surface of the intermediate region adjacent the cathode region Fenouillet-Beranger does not anticipate at least these limitations of amended claim 1. Accordingly, Applicant respectfully requests that the section 102 rejection of independentclaim 3 be withdrawn.
Additionally, El Dirani, Sheikhian, and the remaining cited art, taken individually or in combination, do not teach or suggest at least these limitations of amended claim 3. Accordingly, Applicant respectfully requests that the section 103 rejection of independent claim 3 be withdrawn
.
Independent claim 12 has been amended to now recite the following in part.
A semiconductor structure comprising: a first polysilicon region extending from a first surface of the lightly doped p-type region into the lightly doped p-type region adjacent the heavily doped n-type region, the first polysilicon region electrically insulated from the lightly doped p-type region and from the heavily doped n-type region by a first insulating layer, the first insulating layer being in contact with  type region and from the heavily doped p-type region by a second insulating layer, the second insulating layer being in contact with both the heavily doped p-type region and a third surface of the lightly doped p-type region[.]
El Dirani, Sheikhian, and the remaining cited art, taken individually or in combination, do not teach or suggest at least these limitations of amended claim 3. Accordingly, Applicant respectfully requests that the section 103 rejection of independent claim 12 be withdrawn.

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/S.E.B./Examiner, Art Unit 2815 

/NILUFA RAHIM/Primary Examiner, Art Unit 2893